DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 17, 20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “sensor monitoring a flow rate of air flow”.  However, claim 4 recites sensor is a differential pressure sensor.  It’s not clear how a differential pressure sensor, which senses pressure differential, is able to monitor a flow rate.  For examining purpose, examiner interprets that claim 4 limitation is “the sensor is a flow rate sensor”.
Claims 8, 17, and 24 each recites “water-resistant components including a gasket between housing parts of the water-resistant components”. It’s not clear what structural limitation is required for the housing parts of the water-resistant components.  While it is true that gasket seal is a well-known water-resistant component, but the limitation is water-resistant components (plural).  Gasket seal is one of the water-resistant components, but the limitation does not say 
Claim 13 recites “sensor monitoring a flow rate of air flow”.  However, claim 20 recites sensor is a differential pressure sensor.  It’s not clear how a differential pressure sensor, which senses pressure differential, is able to monitor a flow rate.  For examining purpose, examiner interprets that claim 20 limitation is “the sensor is a flow rate sensor”.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 9, 11-13, 15, 19-20, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Estepp (US 6629886) in view of Dougan (US 20090143915).
Regarding claim 1, Estepp teaches an air handling unit, comprising: 
a rain hood (inlet hood 36, fig 1) configured to receive an air flow passing between the air handling unit and an external environment (outside environment surrounding the device of figure 1) surrounding the rain hood; and
a sensor (outside air sensor 84, fig 2).

Dougan teaches a thermal dispersion air flow rate meter ([0030] lines 1-7, “Air flow sensor AS, sensing air flow rates…flow sensor device could include a thermal dispersion system”).
It would have been obvious at the time of filing to modify Estepp as taught by Dougan by substituting the sensor with Dougan’s sensor since it’s been known that simple substitution of one known device for another only requires routine skill in the art (See MPEP 2143 and KSR (B) Simple substitution of one known element for another to obtain predictable results.)  In this case, both Estepp’s and Dougan’s sensors are sensors for detecting parameters of airflow.  Also Estepp teaches that the different type of outside air sensor can be used (col 7 lines 50-52, “Inside and outside air conditions capable of being measured by at least one outside air sensor 84 and at least one inside air sensor 86 and utilized by demand ventilation module 2 include for example, but are not limited to: temperature…”).  One of ordinary skill in the art would know that using Dougan’s sensor in Estepp’s system would work equally well and using Dougan’s temperature sensor would allow users to monitor inlet air flow rate.
Estepp in view of Dougan fails to teach the sensor is disposed within the rain hood.  However it would have been obvious to one having ordinary skill in the art at the time the invention was made to move the sensor to inside of the rain hood, it has been held that mere relocation of an element would not have modified the operation of the device. (See MPEP 2144.04 VI).
  
flow sensor device could include a thermal dispersion system”).
Regarding claim 4, Estepp in view of Dougan teaches the sensor is a flow rate sensor (see 112 and claim 1 rejections).
Regarding claim 9, Estepp in view of Dougan teaches the rain hood includes a frame (Estepp’s hood housing is a frame) having an air input opening (slant opening of hood 36 as shown in Estepp fig 3) and a mesh filter (filter 32, fig 4).  Estepp in view of Dougan fails to teach the filter is disposed over the air input opening.  However it would have been obvious to one having ordinary skill in the art at the time the invention was made to move the filter to the inlet opening of the hood, it has been held that mere relocation of an element would not have modified the operation of the device. (See MPEP 2144.04 VI).  In this case, the filter would work equally well in both location because it is in the flow path of inlet air.
Regarding claim 11, Estepp in view of Dougan teaches a sensing element (the surface of sensor) of the sensor is disposed in a region adjacent to a back-upper edge (Annotated figure 1) of the rain hood, and the back-upper edge is disposed adjacent to an air output opening of the rain hood.
[AltContent: textbox (an air input opening of the rain hood)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Back-upper edge)][AltContent: textbox (Annotated figure 1)][AltContent: oval]
    PNG
    media_image1.png
    678
    241
    media_image1.png
    Greyscale



Regarding claim 12, Estepp in view of Dougan teaches an electronics enclosure (control cabinet 42, fig 2) and electronic circuitry (electronic control device 82, fig 2) disposed within the electronics enclosure, wherein the electronic circuitry is communicatively coupled to the sensor (col 8 lines 19-20, “Electronic control device 82 is also communicationally connected to both outside sensor 84”).  Estepp fails to teach the electronics enclosure is disposed within the rain hood.  However it would have been obvious to one having ordinary skill in the art at the time the invention was made to move electronic enclosure to the rain hood, it has been held that mere relocation of an element would not have modified the operation of the device. (See MPEP 2144.04 VI).
Regarding claim 13, Estepp teaches an air handling unit, comprising: 

an air flow sensor (outside air sensor 84, fig 2) configured to monitor air flow parameters (col 7 lines 52-55, “temperature; humidity; relative humidity…”) indicative of a flow rate of the air flow; and 
an electronic enclosure (control cabinet 42, fig 2) disposed at least partially within the external environment (col 6 lines 66-67, “cabinet 42 may be located at any location in or on housing 10”.  When cabinet is mounted on the housing, it would be mounted on the exterior surface of housing 10 and would be disposed within the external environment.) and having electronic circuitry (electronic control device 82, fig 2) housed therein, wherein the air flow sensor in communicatively coupled to the electronic circuitry (col 8 lines 19-20, “Electronic control device 82 is also communicationally connected to both outside sensor 84”).
Estepp fails to teach that the sensor is configured to monitor a flow rate of the air flow, the sensor is disposed within the rain hood (which is an air intake hood).
Dougan teaches a thermal dispersion air flow rate meter ([0030] lines 1-7, “Air flow sensor AS, sensing air flow rates…flow sensor device could include a thermal dispersion system”).
It would have been obvious at the time of filing to modify Estepp as taught by Dougan by substituting the sensor with Dougan’s sensor since it’s been known that simple substitution of one known device for another only requires routine skill in the art (See MPEP 2143 and KSR (B) Simple substitution of one known element for another to obtain predictable results.)  In this case, both Estepp’s and Dougan’s sensors are sensors for detecting parameters of airflow.  Also Estepp teaches that the different type of outside air sensor can be used (col 7 lines 50-52, “Inside and outside air conditions capable of being measured by at least one outside air sensor 84 and at least one inside air sensor 86 and utilized by demand ventilation module 2 include for example, but are not limited to: temperature…”).  One of ordinary skill in the art would know that using Dougan’s sensor in Estepp’s system would work equally well and using Dougan’s temperature sensor would allow users to monitor inlet air temperature.
Estepp in view of Dougan fails to teach the sensor is disposed within the rain hood.  However it would have been obvious to one having ordinary skill in the art at the time the invention was made to move the sensor to inside of the rain hood, it has been held that mere relocation of an element would not have modified the operation of the device. (See MPEP 2144.04 VI).
Regarding claim 15, Estepp in view of Dougan teaches an electrical connection (col 8 lines 19-20, “Electronic control device 82 is also communicationally connected to both outside sensor 84”) between the electronic circuitry and the air flow sensor, wherein the air input opening of the rain hood frame is defined by an edge (outer surface of hood frame) of the rain hood frame and the electric connection extends  adjacent the edge (they are in the same system, therefore the electrical connection extends adjacent the edge).
Regarding claim 19, Estepp in view of Dougan teaches a thermal dispersion air flow rate meter (Dougan [0030] lines 6-7, “flow sensor device could include a thermal dispersion system”).
Regarding claim 20, Estepp in view of Dougan teaches the sensor is a flow rate sensor (see 112 and claim 1 rejections).
Regarding claim 29, Estepp in view of Dougan teaches the sensor is disposed in a location of the rain hood, the location being closer to an air output opening (opening of hood 36 that vertical guide track 34 touches as shown in Estepp fig 3) of the rain hood than an air input opening (annotated figure 1) of the rain hood (Estepp teaches sensor is closer to air output opening than the input opening as shown in fig 4.).
Regarding claim 30, Estepp in view of Dougan teaches the sensor is disposed in a location of the rain hood, the location being closer to an air output opening (opening of hood 36 that vertical guide track 34 touches as shown in Estepp fig 3) of the rain hood than an air input opening (annotated figure 1) of the rain hood (Estepp teaches sensor is closer to air output opening than the input opening as shown in fig 4.).

Claims 5-8, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Estepp (US 6629886) in view of Dougan (US 20090143915), and further in view of Moore (US 20110286173).
Regarding claim 5, Estepp in view of Dougan teaches all the limitations of claim 1.  Estepp also teaches an electronic enclosure (Estepp control cabinet 42, fig 2) and electronic circuitry (Estepp electronic control device 82, fig 2) disposed within the electronics enclosure, wherein the electronic circuitry is communicatively coupled to the sensor (Estepp col 8 lines 19-20, “Electronic control device 82 is also communicationally connected to both outside sensor 84”), and wherein the electronics enclosure is disposed at least partially within the external environment (Estepp col 6 lines 66-67, “cabinet 42 may be located at any location in or on housing 10”.  When cabinet is mounted on the housing, it would be mounted on the exterior surface of housing 10 and would be disposed within the external environment.)
Estepp in view of Dougan fails to teach the electronic enclosure is a water-resistant enclosure.
Moore teaches a water-resistant enclosure ([0030] line 1, “A water resistant seal between housing 21 and cover 29”.).
It would have been obvious at the time of filing to modify Estepp in view of Dougan as taught by Moore by using water resistant seal in the connection between the electronic enclosure and housing 10 in the event that the electronic enclosure is mounted on the housing in order to prevent the electronic device from water damage.
Regarding claim 6, Estepp in view of Dougan, Moore teaches the rain hood includes a frame (Estepp hood housing is a frame) having an air input opening (slant opening of hood 36 as shown in Estepp fig 3) configured to receive the air flow therethrough and having a sensor access opening (opening of wall shown in dash line for sensor 84 as shown in Estepp fig 2) extending through a wall of the frame (as modified, the sensor 84 would penetrate the wall of hood frame when the sensor is relocated to be attached to the hood) to enable coupling between the electronic circuitry and the sensor.
Regarding claim 7, Estepp in view of Dougan, Moore teaches the water-resistant electronics enclosure includes water-resistant components (4 sides of Moore gasket 30).  As for the limitation “configured to exclude at least 65 gallons per minute (GPM) of water from a 1-inch nozzle delivered from a distance not less than 10 feet for 5 minutes”, it would have been an obvious matter of design choice to modify the apparatus of Estepp in view of Dougan, Moore to have the gasket of Moore to provide exclude the water flow rate under recited condition as claimed since the present application does not show that the particular functions solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in either configuration.
Regarding claim 8, Estepp in view of Dougan, Moore teaches the water-resistant components include a gasket seal (Moore gasket 30) between housing parts (Moore 21 and 29, fig 2) of the electronic enclosure.
Regarding claim 16, Estepp in view of Dougan teaches all the limitations of claim 13. 
Estepp in view of Dougan fails to teach the electronic enclosure is a water-resistant enclosure having water-resistant components.
Moore teaches a water-resistant enclosure ([0030] line 1, “A water resistant seal between housing 21 and cover 29”.) having water-resistant components (4 sides of Moore gasket 30).  .
It would have been obvious at the time of filing to modify Estepp in view of Dougan as taught by Moore by using water resistant seal in the connection between the electronic enclosure and housing 10 in the event that the electronic enclosure is mounted on the housing in order to prevent the electronic device from water damage.
Regarding claim 17, Estepp in view of Dougan, Moore teaches the water-resistant components include a gasket seal (Moore gasket 30) between housing parts (Moore 21 and 29, fig 2) of the electronic enclosure.

Claims 10, 14, 21-22, 27-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Estepp (US 6629886) in view of Dougan (US 20090143915), and further in view of Desrochers (US 7421911).
Regarding claim 10, Estepp in view of Dougan teaches all the limitations of claim 1.  Estepp also teaches a rain hood frame (hood housing is a frame) of the rain hood and an air input opening (slant opening of hood 36 as shown in fig 3) defined by an edge (outer surface of hood frame) of the rain hood frame; an electronic enclosure (control cabinet 42, fig 2) disposed at least partially within the external environment (col 6 lines 66-67, “cabinet 42 may be located at any location in or on housing 10”.  When cabinet is mounted on the housing, it would be mounted on the exterior surface of housing 10 and would be disposed within the external environment.) and having electronic circuitry (electronic control device 82, fig 2) housed therein; and an electrical connection (col 8 lines 19-20, “Electronic control device 82 is also communicationally connected to both outside sensor 84”) extending between the electronic circuitry and the sensor 
Estepp in view of Dougan fails to teach the electrical connection extends across the edge of the rain hood frame.
Desrochers teaches an electrical connection (403, fig 4) extends across an edge (outside surface of duct 408, fig 4).
It would have been obvious at the time of filing to modify Estepp in view of Dougan as taught by Desrochers by substituting the sensor device since it’s been known that simple substitution of one known device for another only requires routine skill in the art (See MPEP 2143 and KSR (B) Simple substitution of one known element for another to obtain predictable results.)  In this case, both sensor of Estepp in view of Dougan and sensor of Desrochers sensors are airflow sensors.  Using Desrochers’ sensor in system of Estepp in view of Dougan would work equally well.
Regarding claim 14, Estepp in view of Dougan teaches all the limitations of claim 13.  Estepp also teaches an electrical connection (col 8 lines 19-20, “Electronic control device 82 is also communicationally connected to both outside sensor 84”) coupling the electronic circuit and the air flow sensor.
Estepp in view of Dougan fails to teach a sensor access opening formed through a wall of the rain hood frame; and an electrical connection extending through the sensor access opening.
Desrochers teaches a sensor access opening (opening of duct 408, fig 4) formed through a wall (outside surface of duct 408, fig 4) of a housing (duct 408, fig 4); and an electrical connection (403, fig 4) extending through the sensor access opening.
It would have been obvious at the time of filing to modify Estepp in view of Dougan as taught by Desrochers by substituting the sensor device since it’s been known that simple substitution of one known device for another only requires routine skill in the art (See MPEP 2143 and KSR (B) Simple substitution of one known element for another to obtain predictable results.)  In this case, both Estepp’s and Desrochers’ sensors are airflow sensors.  Using Desrochers’ sensor in Estepp’s system would work equally well.
Regarding claim 21, Estepp teaches a rain hood frame (housing of inlet hood 36, fig 1) defining a rain hood interior (space in the hood frame), wherein the rain hood frame includes having an air input opening (slant opening of hood 36 as shown in fig 3) configured to receive an air flow from an external environment (outside environment surrounding the device of figure 1) surrounding the rain hood;
an air flow sensor (outside air sensor 84, fig 2)
an electronic enclosure (control cabinet 42, fig 2) disposed at least partially within the external environment (col 6 lines 66-67, “cabinet 42 may be located at any location in or on housing 10”.  When cabinet is mounted on the housing, it would be mounted on the exterior surface of housing 10 and would be disposed within the external environment.) and having electronic circuitry (electronic control device 82, fig 2) housed therein,   
Estepp fails to teach the sensor is configured to monitor a flow rate of the air flow, the sensor is disposed within the rain hood (which is an air intake hood); a sensor access opening formed through a wall of the rain hood frame; the air flow sensor disposed within the rain hood interior; the electronic circuitry is coupled to the air flow sensor via the sensor access opening.
Dougan teaches an air flow sensor ([0030] lines 1-7, “Air flow sensor AS, sensing air flow rates…flow sensor device could include a thermal dispersion system”).
It would have been obvious at the time of filing to modify Estepp as taught by Dougan by substituting the sensor with Dougan’s sensor since it’s been known that simple substitution of one known device for another only requires routine skill in the art (See MPEP 2143 and KSR (B) Simple substitution of one known element for another to obtain predictable results.)  In this case, both Estepp’s and Dougan’s sensors are sensors for detecting parameters of airflow.  Also Estepp teaches that the different type of outside air sensor can be used (col 7 lines 50-52, “Inside and outside air conditions capable of being measured by at least one outside air sensor 84 and at least one inside air sensor 86 and utilized by demand ventilation module 2 include for example, but are not limited to: temperature…”).  One of ordinary skill in the art would know that using Dougan’s sensor in Estepp’s system would work equally well and using Dougan’s temperature sensor would allow users to monitor inlet air temperature.
Estepp in view of Dougan fails to teach the sensor is disposed within the rain hood.  However it would have been obvious to one having ordinary skill in the art at the time the invention was made to move the sensor to inside of the rain hood, it has been held that mere relocation of an element would not have modified the operation of the device. (See MPEP 2144.04 VI).
Desrochers teaches a sensor access opening (opening of duct 408 for electrical connection 403, fig 4) formed through a wall (outside surface of duct 408, fig 4) of a frame (duct frame408, fig 4); an air flow sensor (402, fig 4) disposed within interior (inside duct 408) defined by the wall; an electronic circuitry (404, fig 4) is coupled to the air flow sensor via the sensor access opening.
 It would have been obvious at the time of filing to modify Estepp in view of Dougan as taught by Desrochers by substituting the sensor device since it’s been known that simple substitution of one known device for another only requires routine skill in the art (See MPEP 2143 and KSR (B) Simple substitution of one known element for another to obtain predictable results.)  In this case, both Estepp’s and Desrochers’ sensors are airflow sensors.  Using Desrochers’ sensor in Estepp’s system would work equally well.
Regarding claim 22, Estepp in view of Dougan, Desrochers teaches the rain hood includes a frame (Estepp hood housing is a frame) having an air input opening (slant opening of hood 36 as shown in Estepp fig 3) and a mesh filter (filter 32, Estepp fig 4).  Estepp fails to teach the filter is disposed over the air input opening.  However it would have been obvious to one having ordinary skill in the art at the time the invention was made to move the filter to the inlet opening of the hood, it has been held that mere relocation of an element would not have modified the operation of the device. (See MPEP 2144.04 VI).  In this case, the filter would work equally well in both location because it is in the flow path of inlet air.
Regarding claim 27, Estepp in view of Dougan, Desrochers teaches a thermal dispersion air flow rate meter (Dougan [0030] lines 6-7, “flow sensor device could include a thermal dispersion system”).
Regarding claim 28, Estepp in view of Dougan, Desrochers teaches an air handling unit having the rain hood frame, the air flow sensor, and the electronics enclosure (the combination teaches this limitation).
Regarding claim 31, Estepp in view of Dougan Desrochers teaches the sensor is disposed in a location of the rain hood, the location being closer to an air output opening (opening of hood 36 that vertical guide track 34 touches as shown in Estepp fig 3) of the rain hood than an air input opening (annotated figure 1) of the rain hood (Estepp teaches sensor is closer to air output opening than the input opening as shown in fig 4.).

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Estepp (US 6629886) in view of Dougan (US 20090143915), further in view of Desrochers (US 7421911), and further in view of Moore (US 20110286173).
Regarding claim 23, Estepp in view of Dougan, Desrochers teaches all the limitations of claim 21. 
Estepp in view of Dougan, Desrochers fails to teach the electronic enclosure is a water-resistant enclosure having water-resistant components.
Moore teaches a water-resistant enclosure ([0030] line 1, “A water resistant seal between housing 21 and cover 29”.) having water-resistant components (4 sides of Moore gasket 30).  .
It would have been obvious at the time of filing to modify Estepp in view of Dougan,  Desrochers as taught by Moore by using water resistant seal in the connection between the electronic enclosure and housing 10 in the event that the electronic enclosure is mounted on the housing in order to prevent the electronic device from water damage.
Regarding claim 24, Estepp in view of Dougan, Desrochers, Moore teaches the water-resistant components include a gasket seal (Moore gasket 30) between housing parts (Moore 21 and 29, fig 2) of the electronic enclosure.
Regarding claim 25, Estepp in view of in view of Dougan, Desrochers, Moore teaches all the limitations of claim 23, but fails to teach the water-resistant components are “configured to exclude at least 65 gallons per minute (GPM) of water from a 1-inch nozzle delivered from a distance not less than 10 feet for 5 minutes”.  However, it would have been an obvious matter of design choice to modify the apparatus of Estepp in view of in view of Dougan, Desrochers, Moore to have the gasket of Moore to provide exclude the water flow rate under recited condition as claimed since the present application does not show that the particular functions solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in either configuration.

Pertinent art not used in rejection
	McDonnell (US 20140096562) teaches a sensor 14 in an air intake hood 104 (Noted the claimed rain hood is an air intake hood).

Response to Arguments
Examiner noticed amendment to overcome prior spec objection and 112b rejections.  The spec objection and most of 112b rejections in prior office action is withdrawn.  However, issue about the housing components still exists (see 112b rejection above).
Applicant's arguments filed 21 January 2021 have been fully considered but they are not persuasive.  Regarding applicant’s argument about the rejection about the relocation of the sensor in Estepp, examiner respectfully disagree.  The rejection is based on rearranging the sensor to inside of the rain hood would not have modified the operation of the system, which means the sensor would still be able to detect airflow characteristic and the rain hood would still be able to receive an air flow.  As for the argument about the “air flow over sensor not substantially affected by boundary conditions of the frame…”, it’s noted that the claimed limitation only states “sensor disposed within the rain hood”.  Therefore that argument is moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KO-WEI LIN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762